Citation Nr: 0843213	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period prior to September 26, 2005.

2.  Entitlement to an initial staged evaluation in excess of 
70 percent for PTSD for the period from September 26, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The veteran had active service from September 1990 to August 
1991.  The veteran's formal claim, received by the Board in 
April 1994, reflects a prior unverified period of service in 
the Army Reserves from April 1979 until the veteran was 
ordered to active duty in September 1990.  The record also 
reflects unverified periods of service in the Army Reserves 
from the veteran's release from active duty in August 1991 to 
date.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Winston-
Salem, North Carolina.  The March 2004 rating decision, in 
pertinent part, granted service connection for PTSD and 
assigned a 30 percent disability rating, effective August 20, 
2003.

After the veteran perfected his appeal, a March 2006 
supplemental statement of the case rating decision, assigned 
an increased staged initial disability evaluation of 70 
percent, effective from September 26, 2005.  Because the 
veteran perfected his appeal from the initial assignment of a 
disability rating for his PTSD, the Board will address 
whether he was entitled to an initial disability rating 
higher than 30 percent at any time during the period from 
August 20, 2003 through September 25, 2005, and whether he is 
entitled to a staged initial disability rating higher than 70 
percent from September 26, 2005 forward.  Therefore, the 
issues on appeal have been rephrased as shown above.


FINDINGS OF FACT

1.  From August 20, 2003 through September 25, 2005, the 
veteran's PTSD was manifested by complaints of irritability, 
concentration problems, and feelings of isolation and 
withdrawal, with clinical evidence of flattened affect, and 
panic attacks more than once a week, but without impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene; objectively, productive of 
no more than occupational and social impairment with reduced 
reliability and productivity, and with Global Assessment of 
Functioning scores indicating moderate impairment on VA 
examinations.

2.  From September 26, 2005, the veteran's PTSD has been 
manifested by symptoms including nightmares, anxiety, and 
poor appetite, with clinical evidence of slow thought 
processes and speech, and a depressive disorder secondary to 
PTSD; objectively, productive of no more than occupational 
and social impairment with deficiencies in most areas, and 
with a Global Assessment of Functioning score indicating 
major impairment in work and social functioning with some 
impairment in judgment, thinking, and mood upon VA 
examination.


CONCLUSIONS OF LAW

1.  From August 20, 2003 through September 25, 2005, the 
criteria for entitlement to an initial evaluation of 50 
percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  From September 26, 2005, the criteria for entitlement to 
an initial staged evaluation in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the instant case, the March 2004 rating decision granted 
the veteran's claim of entitlement to service connection for 
PTSD.  Because the veteran's claim was thereby substantiated, 
his filing of a notice of disagreement as to the March 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 
(Apr. 30, 2008) (as it amends 38 C.F.R. § 3.159 to add 
paragraph (b)(3)) (effective May 30, 2008).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.

A December 2004 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating PTSD 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this DC.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  In addition, two letters sent 
by VA to the veteran in March 2006 informed him of the 
general disability rating and effective date criteria as the 
Court required in Dingess/Hartman.

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of post-service private and VA treatment and 
assessment.  In addition, the claims file contains reports of 
VA medical examinations conducted in March 2004, July 2005, 
and November 2005.  The claims file also contains the 
veteran's statements in support of his claim, as well as a 
lay statement from the veteran's employer and lay statements 
from members of the veteran's Army Reserve Unit.  The Board 
has carefully reviewed these statements and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

The Board notes that, despite various efforts, the veteran's 
service treatment records have not been located in this case.  
See October 1997 Administrative Decision (finding that the 
veteran's service treatment records are not available).  
However, because the veteran's service treatment records 
reflect treatment occurring prior to the rating periods on 
appeal, the Board finds that they are not pertinent to this 
increased rating claim.  Therefore, the Board finds that 
deciding this appeal will not result in prejudice to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board also notes that the veteran has had 
service in the Army Reserves from August 1991 to date.  Any 
existing service treatment records from this period could 
potentially be pertinent to the rating periods on appeal.  
However, the veteran has not claimed that he received any 
psychiatric treatment or assessment during this period of 
time in the Army Reserves.  Nor has sufficient information to 
identify and locate any such records been provided by the 
veteran.  See 38 C.F.R. § 3.159(c)(2)(i).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two 


ratings applies under a particular DC, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
DC 9411 (2008).  VA's Schedule for rating mental disorders 
reads, in pertinent part, as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to DSM-IV, a GAF score of 51 to 60 indicates 
the examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 31 to 40 indicates the examinee 
has some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  A GAF score 
of 21 to 30 indicates the examinee's behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  See also Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The Board initially notes that the veteran has been diagnosed 
with depression, in addition to PTSD, and the veteran's 
representative argues that this diagnosis "may well be a 
symptom intertwined with the PTSD, thus increasing the 
severity of the PTSD."  See November 2008 Informal Hearing 
Presentation.  In this regard, the Board notes that the 
clinical evidence of record characterizes the veteran's 
depression as a manifestation of his PTSD.  See, e.g., 
November 2005 VA Examination.  Evaluation of the same 
disability, or the same manifestations of a disability, under 
separate diagnoses constitutes pyramiding and is prohibited.  
38 C.F.R. § 4.14 (2008); see also Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  However, in assessing the severity of the 
service-connected PTSD disability at issue, the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In the event that nonservice-
connected symptoms, including depression, have not been 
clinically dissociated from manifestations of the veteran's 
service-connected PTSD, VA must presume that all impairment 
shown is part and parcel of the service-connected disability 
at issue.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD for the period prior to September 26, 2005.

As stated above, the March 2004 rating decision granted the 
veteran's claim for service connection for PTSD and assigned 
a disability rating of 30 percent, effective August 20, 2003.  
The veteran asserts that an initial evaluation in excess of 
30 percent is warranted.

At the March 2004 VA examination, the veteran was diagnosed 
with PTSD, and a GAF score of 55 was noted.  The veteran's 
affect was described as depressed and tearful, and 
psychomotor retardation was noted.  The veteran stated that 
he had feelings of irritability, anxiousness, depression, and 
had a startle reaction.  The veteran also stated that his 
irritability would lead to frequent arguments with his wife.  
It was noted that the veteran isolates himself and feels 
withdrawn.  In addition, the veteran stated that he does not 
concentrate well, and has problems sleeping, including bad 
dreams and frequently waking and getting up to check the 
house.  With regard to daily activities, the veteran stated 
that he does not do much when he is not working, but that he 
occasionally goes out to eat, goes to church, and watches 
television and reads.

At the July 2005 VA examination, the veteran was diagnosed 
with PTSD, and a GAF score of 53 was noted.  In this 
examination, the veteran's affect was noted to be 
appropriate.  However, it was noted that the veteran was 
easily startled, short-tempered, hypervigilant, and anxious.  
In addition, the veteran was noted to have difficulty getting 
along with his wife.  The veteran described being 
uncomfortable in crowds, and stated that he had no friends.  
The veteran was also noted to have sleeping problems, 
including difficulty falling asleep, interrupted sleep, and 
nightmares twice a week with intrusive thoughts.  The July 
2005 VA examiner noted that the veteran was having trouble 
working, although he had been able to do so full time.  With 
regard to daily activities, the veteran was noted to perform 
chores around the house, watch television, and occasionally 
go to church.

A review of the evidence of record, including the above-
mentioned VA examinations and the additional VA and private 
medical evidence discussed below, demonstrates that a 50 
percent disability rating, but no more, is warranted for the 
period prior to September 26, 2005.

The competent medical evidence of record prior to September 
26, 2005 demonstrates that the veteran exhibited a flattened 
affect.  In addition to the finding from the March 2004 VA 
examination mentioned above, there is a June 2004 VA medical 
record which stated that the veteran has "severe restricted 
range of affect," and that the veteran's "mood was 
dysphoric and his affect was slightly flat."  There is an 
October 6, 2004 VA medical record which noted that the 
veteran's affect was restricted at that time.  In addition, 
there is an October 27, 2004 VA medical record which noted 
that the veteran's affect was blunted.  Further, an August 
2004 private medical record likewise noted the veteran's 
affect to be restricted.  The Board acknowledges that some 
medical records prior to September 26, 2005 note that the 
veteran's affect was appropriate.  See, e.g., July 2005 VA 
examination.  The Board finds, however, that with the benefit 
of the doubt going to the veteran in this instance, the 
evidence of record sufficiently demonstrates this criterion 
of a 50 percent disability rating.

In addition, there is evidence of record during the period 
prior to September 26, 2005 which demonstrates that the 
veteran had panic attacks at a frequency of more than once 
per week.  There are May 2005 and July 2005 private medical 
records which reflect that the veteran was having panic 
attacks two to three times per day.  The August 2004 private 
medical record described the veteran's panic symptoms to 
include sweating, shaking, and nervousness, occurring most 
often when he is confronted with stressful situations.  
Further, there is a March 2005 private progress note which 
stated that the veteran has panic attacks when he has to go 
to work.  The Board acknowledges that some evidence of record 
shows the veteran denying symptoms related to panic attacks.  
See October 6, 2004 VA Medical Record.  However, affording 
the veteran the benefit of the doubt here as well, the Board 
finds that this criterion of a 50 percent disability rating 
has been demonstrated.

With regard to disturbances of motivation and mood, the 
medical evidence of record shows that the veteran 
demonstrated significant irritability during the period prior 
to September 26, 2005.  See, e.g., March 2004 VA Examination; 
July 2005 VA Examination; June 2004 VA Medical Record (noting 
that the veteran has difficulty with anger and irritability, 
and that he "has become so angry that he has 'blacked 
out'").

Regarding comprehension skills and loss of memory, the July 
2005 private medical record noted that the veteran's "recent 
memory is severely impaired, so much so that he cannot 
remember what he reads and gets lost when traveling."  At 
the March 2004 VA examination the veteran stated that he does 
not concentrate well.  In addition, an August 2003 North 
Carolina Vet Center progress note reflected that the veteran 
recently began having problems with his memory and 
concentration.

Although the evidence in general covering the period prior to 
September 26, 2005 noted the veteran's thought processes to 
be normal and without psychosis, the August 2004 private 
medical record noted that the veteran "endorses some visual 
illusions or hallucinations" in that he "reports seeing 
shadows or movements in his peripheral vision."  See also 
July 2005 Private Medical Record (noting that the veteran 
perceives various auditory and visual hallucinations when 
nothing in fact is there).  Although no psychoses have been 
diagnosed, the Board notes that the December 2004 VA medical 
record discusses trying a low-dose antipsychotic medication 
on the veteran since his nightmares persist even with high 
doses of the medication Trazodone.

The medical evidence of record also demonstrates some 
evidence of impaired judgment and insight on the part of the 
veteran during the period prior to September 26, 2005.  
Although most of the medical evidence notes the veteran's 
judgment to be appropriate, see, e.g., March 2004 VA 
examination, October 6, 2004 VA medical record, the December 
2004 VA medical record notes that the veteran once attacked 
his wife at home, mistaking her for an intruder.  In 
addition, this medical record reflects an incident in which 
the veteran pulled his "gun at a man by an ATM because he 
felt the man was too close to him."

With regard to difficulty maintaining effective social 
relationships for the period prior to September 26, 2005, the 
March 2004 VA examination noted the veteran's statements that 
he "isolates himself," and "is withdrawn."  In addition, 
the June 2004 VA medical record and the August 2004 private 
medical record noted the veteran's estrangement and 
detachment from others.

With regard to maintaining effective work relationships, the 
June 2004 VA medical record noted that the veteran worked as 
a detention officer during the period prior to September 26, 
2005, but that "his difficulty with anger has significantly 
impaired his functioning at work."  In a January 2005 VA 
medical record, the veteran noted having a "very hard time 
going to work," and stated that work was his biggest 
stressor.  At the time, the VA doctor discussed inpatient 
treatment with the veteran, but the veteran declined.  
Instead, the January 2005 VA doctor wrote the veteran a note 
stating that he needed to abstain from work for seven days 
due to his medical condition.  See January 2005 Prescription 
Slip.  In addition, the Board notes a March 2005 statement 
from the veteran's employer which noted that the veteran has 
problems dealing with inmates at work, and that his startle 
response is a concern.  This statement also noted that the 
veteran rarely communicates with other staff members, and 
that he can be very aggressive at times and very timid at 
others.

In addition to work relationships, the Board notes that the 
evidence of record shows that the veteran had difficulty 
performing military service in the Army Reserves during the 
period prior to September 26, 2005.  See April 2005 Unit 
Administrator Statement (noting a "great change in [the 
veteran's] behavior" after his active service in 1990 - 
1991, and that the veteran's decision making skills were weak 
and "detrimental to the welfare of his troops"); July 2005 
Memorandum for Record (recommending that the veteran be 
retired due to his "inability to function in the military 
with any consistency or reliability").

The Board acknowledges that not every element of a 50 percent 
disability rating has been shown during the period prior to 
September 26, 2005.  For example, there is no evidence that 
the veteran demonstrated circumstantial, circumlocutory, or 
stereotyped speech.  Nor is there evidence that the veteran 
had difficulty in understanding complex commands, or 
demonstrated impaired abstract thinking.  However, as stated 
in 38 C.F.R. § 4.21, it is not expected that every single 
symptom within a set of diagnostic criteria be exhibited.  It 
is enough to find that a veteran's symptoms are more closely 
approximated by the criteria of the higher disability rating.  
With the resolution of doubt in favor of the veteran, the 
Board finds that the next-higher rating of 50 percent is 
warranted for the period prior to September 26, 2005.

The Board has also considered whether a rating in excess of 
50 percent is warranted for the period prior to September 26, 
2005.  The Board, however, does not find that the evidence of 
record shows a disability picture more closely approximated 
by the criteria for a 70 percent disability rating.

With regard to the criteria for a 70 percent disability 
rating, the Board acknowledges that the veteran had suicidal 
ideation during the period prior to September 26, 2005.  A 
December 2004 VA medical record noted that the veteran 
sometimes had suicidal ideation after fights with his wife.  
This medical record described one such incident in which the 
veteran was holding an empty gun and contemplating using it.  
The veteran, however, denied having the actual intent to use 
this gun at the time.  The October 27, 2004 VA medical record 
notes an incident in which the veteran contemplated "jumping 
out of [a] car" after a fight with his wife.  This medical 
record, however, also noted that the veteran "had no plan or 
intent to do so."  There is a September 2005 VA medical 
record which, despite generally pertaining to the period from 
September 26, 2005, historically discusses suicidal ideation 
occurring prior to September 26, 2005.  This medical record 
noted the veteran's thoughts of committing suicide four 
months prior, with a plan to use one of his pistols.  The 
veteran denied having an actual intent to commit suicide with 
a pistol at that time, however, and exhibited "no behaviors 
toward carrying [the plan] out."  Finally, the September 
2005 VA medical record reflects an unsuccessful suicide 
attempt "sometime in February or March [2005]" in which the 
veteran took "a number of 'old pills.'"

The Board notes that in most of the instances reflected in 
the record, the veteran's suicidal ideation was passive; 
actual intent to commit suicide was denied, even when a plan 
was contemplated.  In addition, both the March 2004 and July 
2005 VA examinations reflected no suicidal or homicidal 
ideation at the time.  The Board notes various medical 
records from the period prior to September 26, 2005 which 
found the veteran not to be a risk of harm to himself or 
others.  See May 2005 VA Medical Record (noting that the 
veteran denied suicide attempts and was "not currently 
considered at-risk for self-harm"); October 6, 2004 VA 
Medical Record (stating that the veteran was not deemed to be 
a danger to himself or others); June 2004 VA Medical Record 
(finding that the veteran did not appear to be an imminent 
danger to himself or others).

The Board acknowledges that there is evidence of suicidal 
ideation in this case, such as may be said to raise a 
question of whether a 50 percent or a 70 percent disability 
rating is more appropriate.  However, when such a question is 
raised, the higher evaluation is assigned only if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  In this instance, as 
discussed in further detail below, the competent clinical 
evidence of record as a whole demonstrates that the veteran's 
PTSD disability is adequately contemplated by a 50 percent 
disability rating, and is not more closely approximated by 
the criteria for a 70 percent disability.

The medical evidence of record prior to September 26, 2005 
does not reflect that the veteran was subject to obsessional 
rituals which interfered with his routine activities.  In 
this regard, the July 2005 VA examination noted the veteran's 
ability to perform chores around the house, as well as his 
ability to work full time, despite the fact that work was 
stressful for him.  In addition, both the March 2004 and July 
2005 VA examiners noted that the veteran was capable of 
managing his own financial affairs in his own best interest.

There is no competent medical evidence of record 
demonstrating that the veteran's speech was intermittently 
illogical, obscure, or irrelevant, during the period prior to 
September 26, 2005.  The March 2004 VA examination noted that 
the veteran's speech contained good grammar, good vocabulary, 
and no pressured speech, flight of ideas, or loose 
associations.  The July 2005 VA examiner noted that the 
veteran was able to answer questions, although he volunteered 
little information, and that he had no loose associations or 
flight of ideas.  In addition, the May 2005 VA medical record 
noted the veteran's speech to be fluent and logical.

Further, the Board notes that although panic attacks and 
depression have been demonstrated during the period prior to 
September 26, 2005, the evidence does not show that these 
panic attacks or depression were near-continuous, or that 
they affected the veteran's ability to function 
independently, appropriately, and effectively.  The Board 
finds that the veteran's panic attacks and depression cannot 
be characterized as "near-continuous" here, because there 
is medical evidence of record during this period of time 
showing the lack of such symptomatology.  See, e.g., June 
2004 VA Medical Record (noting that the veteran was 
interviewed using the Major Depression module of the SCID, 
and that based on this interview he did not appear to meet 
the full criteria for depression); October 6, 2004 VA Medical 
Record (noting that the veteran denied symptoms of panic 
attacks at the time).  Further, the evidence of record does 
not show that the veteran's panic attacks and depression 
prevented him from functioning independently, appropriately, 
and effectively, during the period prior to September 26, 
2005.  As noted above, the veteran was able to perform 
routine daily activities, and was able to work full time 
during this period of time.  Therefore, the Board finds that 
the depression and panic attacks shown during the period 
prior to September 26, 2005 are adequately contemplated by a 
50 percent disability rating, and are not more closely 
approximated by the criteria for a 70 percent disability 
rating.

With regard to impaired impulse control (such as unprovoked 
irritability with periods of violence), the Board 
acknowledges that the veteran exhibited irritability during 
the period prior to September 26, 2005.  However, the medical 
evidence of record does not demonstrate that the veteran's 
irritability resulted in periods of violence.  Although the 
record documents incidents of irritability toward co-workers, 
see, e.g., October 6, 2004 VA medical record, it does not 
demonstrate that any of these incidents resulted in violence.  
In addition, although the record demonstrates incidents of 
irritability toward the veteran's wife, it likewise does not 
demonstrate that any of these incidents resulted in violence.  
The Board acknowledges the December 2004 VA medical record 
which stated that the veteran "attacked [his wife] because 
he thought she was an intruder."  The record, however, does 
not reflect that this attack arose from an incident of 
irritability on the veteran's behalf.  In addition, the 
December 2004 VA medical record notes that the veteran's wife 
was not injured in this incident, and that the he "denie[d] 
other incidents of violence."  Further, despite his 
irritability, the veteran has been able to maintain a 
household with his wife and his youngest daughter.  See 
October 6, 2004 VA Medical Record.  See also June 2004 VA 
Medical Record (stating that although anger has caused 
difficulty in his marriage, the veteran describes the status 
of his marriage as good, and that he feels close to his 
wife).

There is no evidence in the claims file demonstrating that 
the veteran exhibited spatial disorientation of any kind 
during the period prior to September 26, 2005.

With regard to neglect of personal appearance and hygiene, 
the evidence of record repeatedly shows that the veteran's 
presentation was appropriate at psychiatric examinations 
prior to September 26, 2005.  See March 2004 VA Examination 
(noting that the veteran was "neatly groomed and dressed," 
and that he "behaved normally"); July 2005 VA Examination 
(finding the veteran to be casually but neatly dressed); May 
2005 VA Medical Record (noting that the veteran was 
appropriately groomed and casually dressed); August 2004 
Private Medical Record (reflecting normal dress on the 
veteran's behalf); October 6, 2004 VA Medical Record (finding 
the veteran to be well-groomed, pleasant, and cooperative).

With regard to difficulty adapting to stressful circumstances 
(including work or a worklike setting), the Board 
acknowledges that evidence of record prior to September 26, 
2005 shows the veteran having difficulties at work and 
finding his work situation stressful.  However, the record 
also reflects that for the most part the veteran was able to 
work full-time during the period prior to September 26, 2005.  
Therefore, the Board finds that the veteran's difficulty 
adapting to stressful circumstances here is not more closely 
approximated by the criteria for a 70 percent disability 
rating.

Finally, the Board notes that the last criterion of a 70 
percent disability rating contemplates the inability to 
establish and maintain effective relationships.  As discussed 
above, the evidence of record shows that the veteran had 
difficulty maintaining effective social and workplace 
relationships prior to September 26, 2005.  The actual 
inability to maintain such relationships, however, has not 
been shown.  Therefore, the Board finds that the veteran's 
difficulty maintaining relationships is adequately 
contemplated by a 50 percent disability rating, and is not 
more closely approximated by the criteria for the next-higher 
70 percent disability rating.

In finding that a 50 percent disability rating is warranted 
for the period prior to September 26, 2005, the Board 
acknowledges that certain medical records during this time 
period assign a GAF score of 35.  See August 2004 Private 
Medical Record; January 2005 Private Medical Record; July 
2005 Private Medical Record.  As noted above, a GAF score of 
35 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The Board notes, however, that other medical records 
during this time period reflect the assignment of higher GAF 
scores.  See June 2004 VA Medical Record (finding a GAF score 
of 60); March 2004 VA Examination (finding a GAF score of 
55); October 6, 2004 VA Medical Record (finding a GAF score 
of 55); December 2004 VA Medical Record (finding a GAF score 
of 55); July 2005 VA Examination (finding a GAF score of 53); 
October 27, 2004 VA Medical Record (finding a GAF score of 
50); May 2005 VA Medical Record (finding a GAF score of 50).  
When compared with the clinical evidence of record prior to 
September 26, 2005 as a whole, the Board finds that the GAF 
scores reflecting moderate impairment are more credible.  
Therefore, the Board finds that the veteran's psychiatric 
disability prior to September 26, 2005 is not more closely 
approximated by the criteria for a 70 percent disability 
rating, and that a 50 percent disability rating, but no 
higher, is warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
In this instance, with the benefit of the doubt going to the 
veteran, the Board finds that a 50 percent disability rating, 
but not a 70 percent disability rating, is warranted for the 
period prior to September 26, 2005.

Entitlement to an initial staged evaluation in excess of 70 
percent for PTSD for the period from September 26, 2005.

As previously noted, the March 2006 supplemental statement of 
the case rating decision, increased the veteran's disability 
evaluation to 70 percent as of September 26, 2005.  The 
veteran asserts that an initial staged evaluation in excess 
of 70 percent is warranted for the period from September 26, 
2005.

As stated above, the veteran was seen for a VA examination in 
November of 2005.  At this examination, the veteran was noted 
to be casually dressed with good grooming and personal 
hygiene.  The veteran, however, was noted to exhibit a 
"depressive style behavior," in that he was guarded and had 
his head down.  The veteran had a slow response time and his 
motor activity was noted to be psychomotorically retarded.  
Eye contact was minimal to absent.  The veteran's mood was 
depressed, and his affect was flat and constricted.  The 
veteran's behavior was otherwise found to be appropriate.

At the November 2005 VA examination, the veteran indicated 
that he had begun working only part-time due to his 
depression and PTSD.  The veteran stated that he had been 
sent home several times because of his irritability, 
decreased productivity, and for getting into arguments at 
work.  In addition, the veteran noted isolation in his home 
life and interpersonal problems with his wife.  When asked if 
he had any friends or participated in any social activities, 
he replied "very little."

The November 2005 VA examiner performed a mental status 
examination and found the veteran to be alert and oriented, 
although his thought processes were slow.  In addition, the 
veteran's speech was shown to be slow and mumbled.  This was 
noted to be "common in a depressive style of responding."  
It was further noted that the veteran sometimes felt like 
people were talking about him, although he was not sure if 
they actually were.  The veteran noted hearing noises outside 
the house, although nothing had been present when he went to 
check.  The veteran also noted trouble sleeping, with 
nightmares and frequent night-time waking.  In addition, the 


veteran stated he was thinking about war frequently, and that 
he was trying to avoid media coverage as much as possible.  
The VA examiner noted that the veteran experienced 
significant depressive symptoms such as isolation, 
irritability, and poor appetite.  The veteran reported panic 
attacks, and some continued occasional suicidal ideation, 
although he denied current homicidal ideation or intent.

The November 2005 VA examiner diagnosed the veteran with PTSD 
and depressive disorder not otherwise specified, and assigned 
a GAF score of 35.  The veteran's depression was noted to be 
secondary to his PTSD.  The GAF score of 35 was noted to 
encompass both PTSD and depression, and indicated major 
impairment in work and social functioning with some 
impairment in judgment, thinking, and mood.

The September 2005 VA medical record, discussed briefly 
above, reflects that the veteran had been "okay for a 
while" since his last visit in January 2005, but that he had 
a return of his anxiety and depression.  No suicidal or 
homicidal ideation was present at this examination, although 
past suicidal ideation was noted.  No evidence of primary 
psychosis was found at this visit, however past auditory 
hallucinations were noted.  These included noises outside the 
veteran's home, and negative voices about himself (in 
contrast with his own thoughts).  At the time of this visit, 
the veteran was noted to be working.

The September 2005 VA medical record further notes the 
veteran to be well groomed, calm, and non-restless, with fair 
eye contact, and normal speech.  However, the veteran had a 
depressed mood, was anxious and slightly dysphoric, and had a 
constricted affect.  Thought processes were noted to be 
linear, thought content was reality based, and the veteran's 
insight and judgment was noted to be fair.  The September 
2005 VA medical record reflects diagnoses of PTSD and 
recurrent major depressive disorder, with a GAF score of 30.

The Board finds that the competent medical evidence of 
record, from September 26, 2005, shows occupational and 
social impairment with deficiencies in most areas.  However, 
the record does not show total occupational and social 
impairment such as would warrant a 100 percent disability 
rating.

With regard to gross impairment in thought processes or 
communication, the Board acknowledges that the November 2005 
VA examiner found the veteran's thoughts and communication 
style to be depressed, and that the veteran's response time 
was slow.  However, the November 2005 VA examiner also found 
the veteran to be alert and oriented upon mental status 
examination, and it was noted that the veteran was able to 
perform some work, albeit part time.  The September 2005 VA 
medical record showed the veteran to be calm and non-
restless, with fair eye contact and normal speech.  Although 
the veteran exhibited symptoms of a depressed mood, his 
thought processes were noted to be linear, his thought 
content was reality based, and his judgment was noted to be 
fair.  Therefore, although some impairment in thought 
processes and communication is shown here, the Board finds 
that it does not rise to the level of "gross impairment," 
such as would demonstrate "total occupational and social 
impairment" as contemplated by a 100 percent disability 
rating.

Although the medical evidence discussed above notes some 
auditory hallucinations outside the veteran's home, there is 
no evidence of persistent delusions or hallucinations such as 
would warrant a 100 percent disability rating from September 
26, 2005.  The auditory hallucinations noted in the September 
2005 VA medical record were not noted to be persistent in 
nature.  Further, in general, the medical evidence shows the 
veteran's thought processes to be linear, and reality based.

With regard to persistent danger of hurting self or others, 
the medical evidence discussed above shows that the veteran 
does not have homicidal ideation.  While some continued 
occasional suicidal ideation was noted in the November 2005 
VA examination, no current plans or intent were identified.  
In addition, the November 2005 VA examination noted that the 
veteran had "gotten rid of his guns."  The September 2005 
VA medical record notes past suicidal ideation, but does not 
find any suicidal ideation existing at the time of that 
examination.  Further, the September 2005 VA medical report 
deemed the veteran to be a "low/moderate risk of harm to 
himself or others based on past history and current 
presentation."  Based on this evidence, the Board finds that 
the veteran was not a persistent danger to himself or others 
such as would warrant a 100 percent disability rating from 
September 26, 2005.

In addition, the Board finds that the evidence of record does 
not show an intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene) from September 26, 2005.  The November 2005 VA 
examiner noted that the veteran was casually dressed with 
good grooming and personal hygiene, and that he was 
independently managing his activities of daily living.  
Further, the September 2005 VA medical record reflects that 
the veteran was well-groomed at the time of that examination.  
Therefore, this criterion of a 100 percent disability rating 
has not been shown either.

Further, the Board finds no evidence in the record of grossly 
inappropriate behavior, disorientation to time or place, or 
memory loss for names of close relatives, own occupation, or 
own name, such as would warrant a 100 percent disability 
rating from September 26, 2005.

Therefore, based on the competent clinical evidence of 
record, the Board finds that the veteran's level of 
psychiatric disability from September 26, 2005 is adequately 
contemplated by a 70 percent disability, and is not more 
closely approximated by the criteria for a 100 percent 
disability.  Essentially, occupational and social impairment 
with deficiencies in most areas, but not total occupational 
and social impairment, has been shown from September 26, 
2005.

Extraschedular consideration (all rating periods on appeal).

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with his employment 
(i.e., beyond that already contemplated in the assigned 
evaluations), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although 
difficulty maintaining work relationships is recognized, as 
discussed above, such difficulty does not rise to the level 
of "marked interference," and the staged disability ratings 
assigned here adequately account for such difficulty.  Nor is 
there any evidence in the record that the veteran's PTSD has 
resulted in any periods of hospitalization.  The September 
2005 VA medical record and the October 6, 2004 VA medical 
record both note specifically that the veteran has had no 
psychiatric hospitalizations.  In addition, the July 2005 VA 
examination notes no inpatient psychiatric treatment.  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an initial evaluation of 50 percent, but no 
more, for PTSD for the period from August 20, 2003 through 
September 25, 2005 is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to an initial staged evaluation in excess of 70 
percent for PTSD for the period from September 26, 2005 is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


